Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 02 September 2021.
Claim Status
Claims  19-20, 24-25 and 27-30 are pending.  However, claims 25 and 27-30 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 1-11, 12-18, 21-23, 26 are cancelled.      Claims 19-20, and 24 are under current examination.
Priority
This application claims benefit from provisional U.S. Application No. 62/488,429 (filed 04/21/2017).  The instant application has been granted the benefit date, 21 April 2017, from the application 62/488,429.  

RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Prasad & TLL cDNA & Kerr
Claims 19-20 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (Gene Therapy (2011) 18, 43–52)  in view of Homo sapiens Tubulin tyrosine ligase cDNA Genbank: BC036819.1 15-Jul-2006 [direct submission accompanying Strausberg et al. (Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)]) in view of Kerr et al. (Nature Communications. 2015; 6(8526: 1-14) for the reasons of record and the comments below.
The applicant has amended claim 19 as follows:

    PNG
    media_image1.png
    227
    709
    media_image1.png
    Greyscale

The amended claim limitations reciting “wherein the regulator control sequences comprise a cardiomyocyte-specific promoter” are insufficient to overcome the pending rejection because Prasad et al. teach using a cardiomyocyte-specific promoter. Specifically, Prasad et al. teach a replication-defective adeno-associated vector comprising an exogenous gene under the control of a cardiomyocyte-specific promoter (cTNT) or constitutive promoter (CMV) and also including AAV 5’ ITR, polyA sequence, and AAV 3’ ITR (Fig. 1) (bold emphasis by examiner).  Accordingly, the examiner finds the claim amendments insufficient to overcome the pending rejection.
The applicant's arguments have been fully considered but are unpersuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the examiner finds these arguments unpersuasive.
The applicant additionally argues that there is no motivation in “Kerr to select hTTL for specific delivery to the heart (Remarks, page 7).  The examiner interprets the applicant’s arguments as being directed to human embodiments.  The examiner notes that Kerr mentions human clinical trials, as evidence that the ultimate motivation for the research of Kerr is in the field of human medicine and not veterinary medicine.  Furthermore, a person of ordinary skill in the art recognizes that researchers interested in human medicine frequently use animal models and genes encoding mammalian or vertebrate homologues of human genes when performing their experiments, prior to advancing to human clinical trials.  There is no evidence in Kerr that they are suggesting using chicken molecules to treat human disease.  If the applicant’s augments were intended to suggest that Kerr teaches away from cardiac muscle applications because most of the data presented in Kerr used skeletal muscle cells, the examiner finds this argument unpersuasive because, throughout Kerr, there are numerous sentences in 
Therefore, the examiner hereby maintains the rejection of claims 19-20 and 24 under 35 U.S.C. 103 as being unpatentable over Prasad et al. (Gene Therapy (2011) 18, 43–52)  in view of Homo sapiens Tubulin tyrosine ligase cDNA Genbank: BC036819.1 15-Jul-2006 [direct submission accompanying Strausberg et al. (Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)]) in view of Kerr et al. (Nature Communications. 2015; 6(8526: 1-14).
The examiner reiterates the pending rejection:
Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (Gene Therapy (2011) 18, 43–52)  in view of Homo sapiens Tubulin tyrosine ligase cDNA Genbank: BC036819.1 15-Jul-2006 [direct submission accompanying Strausberg et al. (Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)]) in view of Kerr et al. (Nature Communications. 2015; 6(8526: 1-14).
	Claim 19 is directed to a replication-defective recombinant adeno-associated virus (rAAV) which comprises an AAV capsid and a nucleic acid sequence comprising a human tubulin tyrosine ligase (hTTL) coding sequence under the control of a regulatory control sequence which directs expression of the hTTL in the heart, wherein the regulatory control  sequences comprise a cardiomyocyte-specific promoter and wherein the nucleic acid sequence packaged in the AAV capsid and further comprising an AAV 5’ inverted terminal repeat  (ITR), a polyA sequence and a AAV 3’ ITR.
	Prasad et al. teach a replication-defective adeno-associated vector comprising an exogenous gene under the control of a cardiomyocyte-specific promoter (cTNT) or 

    PNG
    media_image2.png
    610
    808
    media_image2.png
    Greyscale

The above teachings also satisfy the limitations of claim 24 (AAV9  capsid).  Additionally, Prassad teaches the use of their “AAV serotypes for cardiac gene therapy, by targeting transduction more specifically to cardiomyocytes” (page 50, col.1).  
	Prasad et al. does not teach that the exogenous transgene could be Tubulin tyrosine ligase cDNA.
	However, Homo sapiens Tubulin tyrosine ligase cDNA was available in GenBank at least by July 2006.   This sequence is 100% identical to the instant SEQ ID NO:5.  All evidence in Prasad and Kerr suggest to a person of ordinary skill in the art, that their 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce Homo sapiens Tubulin tyrosine ligase cDNA into the replication-defective vectors of Prasad et al.
	The person of ordinary skill in the art would have been motivated to make those modifications because Prasad et al. suggest their vector could be used to for gene therapy in the  heart (page 50, col.1).
Kerr et al. suggests that the Tubulin tyrosine ligase (TTL) functions in the cardiomyocytes.  Kerr et al. performed experiments to understand the effects of overexpressing tubulin tyrosine ligase on X-ROS activity in skeletal muscle cells.  However, Kerr et al. suggest that the effect of overexpression of TTL in either skeletal muscle cells or cardiomyocytes, would produce similar effects on X-ROS activity (page 4).  Therefore, the person of ordinary skill in the art would have the scientifically logical motivation to produce the vector of claim 17 at least in order to overexpress TTL in cardiomyocytes.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Prasad et al. and TTL cDNA and Kerr because the molecular biology techniques required to incorporate the nucleic acid comprising TTL cDNA into the vector of Prassad were commonly performed prior to the filing of the instant application.
prima facie obvious over the vector of the instant application.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633